 426DECISIONS OF"NATIONAL. LABOR. RELATIONS BOARDseparation from the Employer's other branch locations ;the requestedemployees are locally recruited, are under the separate day-todaysupervision of the Menlo Park branch manager, and when the serv-icemen on occasion are assigned to work at customers' premises locatedin other branch territories, they do not lose their identity as employ:ees of the Menlo Park branch; there is no bargaining history; and, nolabor organization is seeking to represent the employees in a broaderappropriate unit. In view of these facts, we find that the employees atMenlo Park have a community of interest separate and apart from theEmployer's other employees, and that, in the circumstances herein,a single-branch unit of such employees will assure to them the fullestfreedom in exercisingthe rightsguaranteedby the Act and isappropriate.5Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act, and that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.All employees at the Employer's Menlo Park, California, location,including warehousemen, warehouse-servicemen, and part-time ware-house clerical employees,- but excluding office clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.7]5 Duluth Avion4es,Guidance&Control Systems Division of Litton Systems, Inc.,156NLRB 1319;John C. StalforttSons, Inc.,156NLRB84;Sav-On Drugs,Inc,138NLRB 1032.The Employer and the Teamsters were in agreement on the inclusion of two part-timewarehouse clerical employees.The IBEW took no position.We find thatthey are properlyincluded in the unit.7 An election eligibility list, containing the names and addresses of all theeligiblevoters,must be filed by the Employer with the Regional Director for Region 20 within 7 daysafter the date of this Decision on Review and Directionof Election.The Regional Di-rector shall make the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc,156 NLRB 1236.International Brotherhood of ElectricalWorkers,AFL-CIO,Local Union No.453, and Jack Moore, Its Business AgentandFasco Industries,Inc.Case No. 17-CD-80.April 26, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of amended charges158NLRB No. 44. :':fINT'L'BROTHERHOOD.OF' ELECTRICAL.WORKERS - i.427under Section 8 (b) (4) (D),by. FascoIndustries;Inc., herein calledthe Employer.The amended charges alleged,inter alia,that Inter-national Brotherhood of Electrical Workers, AFL-CIO, Local UnionNo. 453 and Jack Moore,its business agent, herein respectively calledtheRespondentUnion, RespondentMoore, and collectively theRespondents had threatened,coerced, or restrained persons.engagedin commerce or in an industry affecting commerce,and induced andencouraged individuals employed by other persons and contractors,in industries affecting commerce,,to engage in a strike or a refusal inthe course of their employment to perform any services,with anobject of forcing and requiring the Employer to assign the electricalinstallation and maintenance of machinery and equipment at theOzark,Missouri,plant of the Employer to employees in a particularlabor organization or in a particular trade, craft,or class rather thanto employees in another labor organization or in another trade, craft,or class, in violation of Section 8(b) (4) (D).A hearing was held before Hearing Officer Robert K. McCalla, onOctober 26,27, and 28, 1965.All parties appeared and all wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to adduce evidence bearing on the issues.The rulingsof the Hearing Officer made at the hearing are free from prejudicialerror and are hereby affirmed.'The Employer and the Respondentsfiled briefs which have been duly considered by the Board.Pursuant to the provisions of Section3 (b) of the Act,the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[Chairman McCullochand MembersBrown and Zagoria].Upon the entire record in this case, the Board makes the followingfindings.I.THE EMPLOYER INVOLVEDThe parties stipulated and we find that Fasco Industries, Inc., isa New York corporation engaged in the manufacture of fractionalhorsepower electrical motors and related electrical items at its plantin Ozark, Missouri. In the course of its business it annually receivesfrom plants outside the State, of Missouri products and materialsvalued in excess of $50,000, and annually ships from its plant to points.outside the State of Missouri goods, products, and materials valuedin excess of $50,000.We find that the Employer is engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.1We find it unnecessary to rule on the Respondents'objection to the receipt in evidenceof Employer's Exhibits 2 and 4, and to the testimony of witnesses Robb and Provance, aswe do not rely on this evidence. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABORORGANIZATION INVOLVEDThe,parties stipulated and we find that International Brotherhoodof ElectricalWorkers, AFL-CIO, Local Union No. 453, is a labororganization as defined in the Act.We also find that Jack Moore isthe business agent of said labor organization and at all times in thisproceeding has acted as its agent.III.THE DISPUTEThis case involves claims by the Respondents for certain electricalwork in connection with machinery and equipment in the Employer'snew plant in Ozark, Missouri, which work the Employer had beenperforming with its own employees.,The Employer's Ozark, Missouri, plant was leased by it on Decem-ber 1, 1964, from the city of Springfield, Missouri, which raised abond issue to defray the cost of building and equipping the plant.During the bond campaign the Springfield Chamber of Commerce-solicited and received the support of the Springfield Building TradesCouncil and its affiliated unions, including the Respondent Union.The Respondents' witnesses testified that representations were madeby Norman R. Hoeft, industrial manager, Springfield Chamber ofCommerce, that he had consulted with the Employer and that electricalhookup of machinery and equipment would be awarded by contract;that the bond issue required this; and that the Respondents reliedon these representations to support the bond issue.Hoeft testifiedthat he did not make such promises; that although he and chamberrepresentatives were asked whether the Employer intended to operatea union or nonunion plant, they were unable to give an answer; andthat while the union representatives wanted assurances that buildingtrades crafts would be used in construction of the plant, none was,given.OnJuly 6,1965, Respondent Moore talked to various Employerofficials at its office location in the city of Springfield, and asked for"all electrical work . . . on the plant" by which, Moore testified, hemeant electrical installation work which he alleged had been promisedto him in return for his support of the bond campaign.Moore was.told that the Employer preferred to use its own employees to do part.of the electrical work.Some time between July 6 and 12, the Employer employed two,electricians and two electricians' helpers to perform some of the elec-trical installation work involving the electrical hookup of machineryand equipment, and electrical maintenance work, as well as to per-form general utility work as a part of the Employer's utility crew.These employees are not represented by a labor organization. Someof the electrical hookup of machinery and equipment was subcon- INT'L BROTHERHOODOF ELECTRICAL WORKERS429tracted by the Employer around July 6 or 9 to Roper Electric Com-pany, whose employees were represented by the Respondent. Union.Midwest Electric Company, whose employees were represented byeither the Respondent Union or another IBEW local, was engaged ina different type of electrical installation work for the general contrac-tor responsible for construction of the plant and installation of certainequipment therein.On July 9, Moore informed the Employer that he had observedemployees of the Employer doing "electrical work," that it was "hiswork and he was going to get it or else."Moore made similar state-ments to the Employer on July 12, following the Employer's insistenceon using its own employees, and immediately thereafter picketingcommenced on the roadway in front of the Employer's plant. Thepicket sign read :The electrical work being performed by Fasco Industries is notbeing done by I.B.E.W. Union 453, AFL-CIO, Local Union 453,I.B.E.W. is not attempting to organize the employees of FascoIndustries, is not requesting recognition by Fasco Industries.Local Union 453, I.B.E.W. is not attempting to induce any indi-viduals employed by any person in the course of his employmentnot to pick up or deliver or transfer any goods or not to performany services.Local I.B.E.W. is not attempting to induce anyperson to cease doing business with Fasco Industries.Local453, I.B.E.W. does not have a dispute with any other craft oremployer on this job.This notice is addressed to the generalpublic.Employees of the contractor and subcontractors performing newplant construction work left the Employer's premises, and employeesof Roper Electric Company refused to cross the picket line; but workby the Employer's unrepresented employees continued, and the picket-ing appears to have subsequently stopped on July 30, 1965.IV. CONTENTIONSOF THE PARTIESThe Respondents argue that there is no probable cause for findingthat a violation of Section 8(b) (4) (D) exists, on the grounds that(1) there is no jurisdictional dispute, inasmuch as the Employer hadno employees on July 6 when their first demand was made; (2) theydid not demand that the work be assigned to members of the Respond-ent Union, but demanded only that it be contracted out in accordancewith the requirements of the bond and lease; and (3) they did not, inany event, engage in coercion or inducement.They also contendthat, if there is a dispute, it does not encompass electrical mainte-nance work but is confined solely to electrical installation of machinery 430DECISIONS-.OF ^ NATIONAL-,LABOR!REI:ATIONS,°$OARDand'equipment;and that such work should'be contracted, out, in viewof (1) the Employer's promises,(2) area practice,(3) :required skillsor' electrical'construction workers possessed by members of Respond=ent Union;and (4),the bond and lease agreements:The Employer disputes the various,contentions of Respondentsthat no probable violation of Section 8(b) (4) (D)exists.'It furtherargues that both the electrical installation and electrical maintenanceof machinery and equipment,which'it asserts are in dispute,shouldbe awarded.to its own utility employees because such an award isfavored by(1) the Employer's past practice in other plants outsidethe area,(2) the efficiency and economy of operations,(3) the pos-session of necessaryskills byits own electricians and their helpers,and (4) the satisfaction of the Employer with its assignment.v. APPLICABILITY OF THE STATUTE;THE WORK IN DISPUTEWe find unpersuasive the various grounds upon which the Respond-ents would have us base a finding of no probable cause to believe thatthey violated Section 8(b) (4) (D).Thus, although on July 6, 1965,the Employer may not yet have hired electricians and helpers, to dothe work which Moore was claiming, in any event,Moore reiteratedhis claim on two subsequent occasions after employees had been hiredby the Employer to do electrical work and were in fact performingsuch work.And, although Moore may have requested that the workbe contracted out, the request is not inconsistent with a finding thatan object of the request was to obtain the work for members of theRespondent Union, a conclusionwhichwe find to be supported byhis statement that it was"his" work.As for Respondent Union'sassertion that its picketing was only informational and did not con-stitute coercion and inducement within the meaning of Section 8(b)(4) (D), we note that the picketing followed closely after Moore'srepeated demands forthe work and threats to get it "or else" ; thatthe only grievance expressed on the picket sign was that the work wasnot being done by members of the Respondent Union; and that thereis no evidence that the Respondents sought to counteract the effectof the picketing when employees of contractors and subcontractors,who had union collective-bargaining agreements and were workingon the Employer'spremises,ceased work.Under all the circum-stances, we conclude on the basis of Respondent Moore's threats andthe Respondent Union's picketing that there is reasonable cause tobelieve that a violation of Section 8(b) (4) (D)has occurred and thatthe dispute is properly before the Board for determination underSection10(k) of the Act. Cf.Local 585, United Brotherhood ofNLRB 1304, 1308. . INT'L BROTHERHOOD ; OF .ELECTR'ICAL--: WORKERS ...431In the context of the entire, record, however, we find no probativeevidence that' Moore's claim for "electrical work" referred to. elec-tricalmaintenance work.Accordingly, we find that the dispute .tobe determined herein is confined to electrical installation of machineryand equipment.VI.MERITS OF THE DISPUTE,Section 10(k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousrelevant factors.The following factors are asserted in support ofthe claims of the parties herein :_1.Employer and Area Practice :It is undisputed that the Employ-er's practice in all its plants is always to'use its own employees, butto supplement them wherever it deemed necessary by also using theservices of independent contractors to perform electrical installationwork of the type in dispute. Thus, such work has been done at thisplant by both the Employer's own employees and by RespondentUnion's members employed by a subcontractor. In the area surround-ing the city of Springfield, Missouri, where the Employer's plant islocated, it has been the practice of other employers to contract out newelectrical installation of the magnitude and type in dispute ratherthan having such work performed by their own employees, but thispractice does not in our opinion bind this Employer or so preponderatein favor of the Respondent Union with respect to this Employer's dis-puted work as to control our determination of the dispute.2.Skill and Training :The evidence shows that the employeesemployed by the Employer possess the necessary skills to performthe electrical installation work, which consists of hooking up elec-trical connections from the plant's overhead power supply to machin-ery and equipment on the plant floor. There is no evidence in therecord to support the Respondents' contentions that such work requiresthe greater skills of construction electricians who are members of theRespondent Union.The record, rather, shows affirmatively that theEmployer's method of doing the work, i.e., by use both of wiringdiagrams on each machine and of the National Electrical Code, obvi-ates the need for the employment of construction electricans.Becausethe assignment of the work in dispute to construction electricianswould result in a substantial underutilization of their greater skills,we believe that this fact favors the Employer's assignment to itslesser skilled employees.3.Efficiency of Operation of Electrical Installation :The recordestablishes that it is more efficient for the Employer's employees to dothe Employer's electrical machinery and equipment installation workthan to have such work done by independent contractors, who employ 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDIBEW construction electricians, as such work is sporadic and theEmployer's employees possess the versatility also to perform electricalmaintenance and other utility work when no electrical installationwork is required.This factor therefore also favors the Employer'sassignment.4.Promises to the Respondent and the Bond and Lease Provisions :The Respondents rely on testimony that prior to their support of thebond ordinance and again prior to the bond election, representationsand promises were made to them that the Employer would contractout the work; they assert that the Employer should be estopped fromdenying that it authorized such representations.The Employer con-tends that no such representations or promises were made by anyone;that if they were, those making them were not its agents; and that inany event any representations or promises were outlawed by theMissouri Statute of Frauds.We are unable to conclude on this recordthat any agents of the Employer made any representations or promiseswith respect to either contracting out the work or assigning it tomembers of the Respondent Union.The Respondents also rely on the bond and lease provisions asrequiring the contracting out of electrical installation work.How-ever, there is no evidence in the record regarding the bond provisions.The lease to the Employer provides,inter alia,that the Employer, astenant, shall enter into "necessary ... contracts with contractors ...for the construction of said buildings and improvements"; that suchcontracts will be let out on competitive bids; and that additionalmachinery and equipment for the operation of the plant shall bepurchased with funds from the issuance of the bonds.The leasedescribes plant "construction" costs as including,inter alia,the costof installing the foregoing machinery and equipment.The lease alsoprovides that the Employer may at its own expense make repairs toor rearrange existing facilities.The Employer contends that the leasewas not intended to require it to contract out machinery and equip-ment installation work, and the Respondents do not seriously disputethis contention for they concede that the terms of the lease are ambig-uous.Under the circumstances, we find that it is not clear that theselease provisions were intended to require that the electrical installa-tion work be contracted out.The foregoing factors therefore do notfavor the Respondent Union.CONCLUSIONUpon the record as a whole, we believe that electricians and theirhelpers employed by the Employer, rather than construction elec-tricians represented by the Respondent Union, are entitled to the INT'L BROTHERHOOD OF ELECTRICAL WORKERS433work in dispute.We reach this conclusion relying upon the Employ-er's assignment of the electrical installation work, as well as electricalmaintenance work, to the electricians and their helpers who are partof its crew of utility employees; the fact that the Employer's employ-ees possess the requisite skills and training; the lack of need for thespecial skills of construction electricians represented by the Respond-ent Union; and the efficiency of the operations.Cf.Local 58, Inter-national Brotherhood of Electrical, Workers (Guardian BuildingCompany),146 NLRB 1191. As indicated above, we believe in thecircumstances of this case that the foregoing considerations outweighthe factor of area practice on which Respondents largely rely.Based upon the foregoing, we determine that the disputed work ofelectrical installation of machinery and equipment belongs to elec-tricians and electricians' helpers employed by the Employer.Thepresent determination is limited to the particular controversy whichgave rise to this proceeding.Guardian Building Company, supra,1197.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following determination of the dispute.1.Employees employed by Fasco Industries, Inc., as electriciansand electricians' helpers are entitled to perform the electrical installa-tion of machinery and equipment at the Ozark, Missouri, plant' ofFasco Industries, Inc.2. International Brotherhood of ElectricalWorkers, AFL-CIO,Local Union No. 453, and Jack Moore, its business agent, are notentitled by means proscribed by Section 8(b) (4) (D) to force orrequire Fasco Industries, Inc., to assign such electrical installationwork to employees enaged as construction electricians, who are rep-resented by International Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 453.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Brotherhood of Electrical Workers, AFL-CIO, Local No. 453, and Jack Moore, its business agent, shall notifythe Regional Director for Region 17, in writing, whether or not'theywill refrain from forcing or requiring Fasco Industries, Inc., by meansproscribed by Section 8(b) (4) (D), to assign the work in dispute toconstruction electricians rather than to electricians and their helperswho are part of the Employer's utility crew.221-731-67-vol. 15'8-29